Rhonda K. Wood, Justice, concurring. I join the majority, but write separately to address the dissent’s criticism of this court. This court places enormous emphasis onjjensuring that every litigant receives full consideration. The fact that we staff four attorneys and a deputy clerk whose jobs are devoted to postconviction cases clearly demonstrates the attention we give to these matters. I commend our criminal justice coordinator and the staff for -their commitment to ensuring-every matter is given thorough -and thoughtful review. In addition to the criminal justice office’s review, this court also carefully considers every Rule 37 case as we do all matters before us. The dissent discounts the fact that .we have afforded appellate relief in over four hundred Rule 37 eases. Its suggestion that we áre careless in our review of postcon-viction matters and in our decisions to reverse circuit courts, affirm circuit courts, or remand for further proceedings only disserves this court and the litigants before us. I am confident that we ensure all litigants have an opportunity to be heard. See, e.g., Sanders v. State, 352 Ark. 16, 98 S.W.3d 35 (2003); Collins v. State, 365 Ark. 411, 231 S.W.3d 717 (2006); Wooten v. State, 338 Ark. 691, 1 S.W.3d 8 (1999); Jackson v. State, 343 Ark. 613, 37 S.W.3d 595 (2001); Kemp v. State, 347 Ark. 52, 60 S.W.3d 404 (2001); Greene v. State, 356 Ark. 59, 146 S.W.3d 871 (2004); Henington v. State, 2012 Ark. 181, 403 S.W.3d 55; Echols v. State, 344 Ark. 513, 42 S.W.3d 467 (2001); Reed v. State, 375 Ark. 277, 289 S.W.3d 921 (2008); Porter v. State, 339 Ark. 15, 2 S.W.3d 73 (1999); McGehee v. State, 344 Ark. 602, 43 S.W.3d 125 (2001); Rackley v. State, 2010 Ark. 469, 2010 WL 4922390; Johnson v. State, 356 Ark. 534, 157 S.W.3d 151 (2004); Scott v. State, 351 Ark. 619, 96 S.W.3d 732 (2003); Engram v. State, 2013 Ark. 424, 430 S.W.3d 82, Olivarez v. State, 2012 Ark. 24, 2012 WL 234632; Brown v. State, 2015 Ark. 435, 474 S.W.3d 8498; Coleman v. State, 338 Ark. 545, 998 S.W.2d 748 (1999); Carter v. State, 342 Ark. 535, 29 S.W.3d 716 (2000).